Title: From George Washington to John Augustine Washington, 26 November 1778
From: Washington, George
To: Washington, John Augustine


  
    Dear Brother,
    Fredericksburg in New Yk Novr 26th 1778.
  
Your Letter of the 2d of last Month—though long on its passage—came safe to hand. There is a mistery in the proceedings of Congress respecting General Lee’s tryal which I am not able to acct for—The Sentence of the Court Martial has been hung up in that body since about the 20th of August, when it should have been approved, or disapproved, without more loss of time than was necessary to have formed a right judgment of the proceedings—This delay is a manifest injustice either to the Generl himself, or the public; for if he is guilty of the charges, punishment ought to follow—if he is innocent, ’tis cruel to keep him under the harrow—But, there is something in every thing tho it is not for common comprehensions, to take in all: The judgment of the Court ought not to have been known, nor the proceedings (according to Military usage and propriety) promulgated, till the sentence should be approved, or disapproved; and yet, the evidence on one side, with the defence, are industriously circulated; and even published in the Enemy’s Papers. the design of this, & the tendency it must have to influence a decision, in the uninformed Mind, is tolerably apparent. I do not mean to insinuate (because I do not believe) that these are the views of Congress—I am sure they are not—but there are Moles among Men as well as beasts, & there ways are as impervious to the view. The Sentence (harsh or favourable) is what you have heard. I may now mention it to you, as it is known to every body; & as I have observed before, publish’d with part of the Proceedings in a New York Gazette.
  I had expectations, but not very sanguine ones, that the Enemy were about to evacuate New York & bid adieu to the United States—Appearances have changed, and they now seem busied in preparing for the Winter. What there real designs are, I know not—like others, in distress, they are indecisive & foolish; waiting, I am perswaded, for the meeting of Parliament, that the Ministry may shelter themselves under their Wings, and the report of the Commissioners; who, if I mistake not, will contribute to the delusion by their representation of our distresses, arising from the depreciation of our Paper currency, & want of public virtue; which, in fact, is not a little alarming; & to 
    
    
    
    which, if it were possible, it is high time remedies were applied; for unless something can be done, & speedily, to give credit to the former, & that will act as a stimulus to the latter, I think it does not require the gift of prophecy to foretell the consequences—There is such a thirst for gain, and such infamous advantages taken to forestall, & engross those articles which the army cannot do without, thereby enhancing the cost of them to the public fifty or a hundred prCt, that it is enough to make one curse their own Species, for possessing so little virtue & patriotism.
The Enemy have made a considerable detachment (about five or 6000 Men) for, as it is supposed, the West Indies. they were about making another, of betwn two & 3000, which had actually imbarked & fallen down to Sandy hook, but were remanded—& as it is said, relanded—the cause of this, is not easily come at, unless we ascribe it to the disaster which has lately happened, by Storms, to the British Ships under Admirl Byron; one of which, a 64. Gun Ship, stranded on Cape Cod. & three or four others of equal, or superior Size, dismasted, & other ways injured, that we know of, certainly; besides losses which we may be ignorant of, as the French Fleet put to Sea on the 4th Instt and may have caught some of them in the midst of their distress; and taken them to the West Indies whither it is supposed they are gone, & where the presumption is, a capitol stroke may be struck by them; especially if Byron is in such a condition as to disqualify him from following & certain it is, he has not done it yet—& as certain, that they early knew of his Sailing, & supposed destination.
We had advanced thus far on the Rout to Boston, in case the Enemy, induced by a desire of destroying the French Fleet, had been disposed to operate that way; but being convinced that they have given up all thoughts of offensive measures (this Campaign, unless something is attempted in the predatory style) and knowing that they are too strongly posted in New York by means of the natural strength of the place, & their Shipping; I am beginning to throw the Troops into Cantonments for their Winter Quarters—giving up all Idea, this fourth Winter—of seeing my home and Friends as I shall have full employment during the Winter to prepare for the Campaign that follows it—My Quarters for the most Part, will be in the Jerseys near Brunswick, but may be varied as circumstances shall require.
I was sorry to learn the indisposition of your family from your Letter of the 2d Ulto but hope all is now well & that I may congratulate you ere this on the New comer. My love to all the family—I am most sincerely and Affectionately Yr

  Go: Washington

  
  
  

  P.S. The Inclosed will answer Rusts purposes at the same time that public justice is attended to.

